 UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA

 If Wells Fargo sent you a letter stating that it mistakenly denied you a loan modification and
you later lost your home to foreclosure, you could get a payment from a class action settlement.

            A federal court authorized this notice. This is not a solicitation from a lawyer.

Hay una traducción completa de éste documento en nuestra pagina de red: www.XXXXX.com

   •    Wells Fargo has agreed to pay $18.5 million to settle a class action lawsuit on behalf of
        borrowers who were denied a trial loan modification due to a calculation error. The settlement
        applies only to those borrowers who later lost their homes to foreclosure.
   •    The settlement resolves a lawsuit over whether Wells Fargo violated the law by wrongfully
        denying loan modifications because of this calculation error. Wells Fargo publicly
        acknowledged the discovery of the calculation error and sent letters and checks to affected
        borrowers. Wells Fargo acknowledges the error but denies that it has further liability or that
        the erroneous calculations of trial payment plans caused foreclosures, or any related damages.
   •    This settlement avoids costs and risks from continuing the lawsuit; pays money to borrowers;
        and releases Wells Fargo from liability.
   •    Court-appointed lawyers for the borrowers will ask the Court for up to 25% of the net
        settlement (approximately $4,525,000) in attorney’s fees, reimbursement of expenses (no more
        than $335,000), and costs to administer the settlement ($65,000).
   •    The federal court still must decide whether to approve this settlement. You have the right to
        make your views known to the Court.
   •    Your legal rights are affected whether you act or don’t act. Read this notice carefully.

               YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:


       DO NOTHING               Get a payment. Give up rights.

       OBJECT                   Write to the Court about why you don’t like the settlement. The
                                deadline for submitting a written objection is July 2, 2020.

       GO TO A HEARING          Ask to speak in Court about the fairness of the settlement. The Final
                                Fairness Hearing is scheduled for August 20, 2020.

       EXCLUDE                   Get no payment. This is the only option that allows you to ever be a
       YOURSELF                 part of another lawsuit against Wells Fargo about the legal claims in
                                this case. The deadline to exclude yourself is July 2, 2020.


   •    These rights and options—and the deadlines to exercise them—are explained in this notice.
   •    The Court in charge of this case still has to decide whether to approve the settlement. Payments
        will be made if the Court approves the settlement and after appeals are resolved. Please be
        patient.




               QUESTIONS? CALL 1-877-545-0236 TOLL FREE, OR VISIT www._______.COM
                                                        1
                                 WHAT THIS NOTICE CONTAINS

BASIC INFORMATION ................................................................................................. PAGE 4
1. Why did I get this notice package?
2. What is this lawsuit about?
3. Why is this a class action?
4. Why is there a settlement?
WHO IS IN THE SETTLEMENT................................................................................... PAGE 5
5. How do I know if I am part of the settlement?
6. Are there exceptions to being included?
7. I’m still not sure if I am included.
THE SETTLEMENT BENEFITS—WHAT YOU GET ............................................... PAGE 5
8. What does the settlement provide?
9. How much will my payment be and how will these payments be calculated?
HOW YOU GET A PAYMENT ...................................................................................... PAGE 6
10. How do I get paid?
11. When will I get my payment?
12. What am I giving up to get a payment or stay in the Class?
EXCLUDING YOURSELF FROM THE SETTLEMENT ........................................... PAGE 8
13. How do I get out of the settlement?
14. If I don’t exclude myself, can I sue Wells Fargo for the same thing later?
15. If I exclude myself, can I get money from this settlement?
THE LAWYERS REPRESENTING YOU ..................................................................... PAGE 8
16. Do I have a lawyer in the case?
17. How will the lawyers be paid?
OBJECTING TO THE SETTLEMENT ......................................................................... PAGE 9
18. How do I tell the Court that I don’t like the settlement?
19. What’s the difference between objecting and excluding?
THE COURT’S FAIRNESS HEARING ......................................................................... PAGE 10
20. When and where is the Fairness Hearing?
21. Do I have to come to the hearing?
22. May I speak at the hearing?
IF YOU DO NOTHING .................................................................................................... PAGE 11
23. What happens if I do nothing at all?
GETTING MORE INFORMATION .............................................................................. PAGE 12
24. Are there more details about the settlement?
25. How do I get more information?




             QUESTIONS? CALL 1-877-545-0236 TOLL FREE, OR VISIT www._______.COM
                                                                2
                                          BASIC INFORMATION

  1. Why did I get this notice package?

You have been identified as a borrower who was erroneously denied a trial loan modification or
payment plan by Wells Fargo and later lost your home in a foreclosure sale.

The Court sent you this notice because you have a right to know about a proposed settlement of a class
action lawsuit, and about your options, before the Court decides whether to approve the settlement. If
the Court approves it and after objections and appeals are resolved, an administrator appointed by the
Court will make the payments that the settlement allows. You will be informed of the progress of the
settlement at www.__________.com.

This package explains the lawsuit, the settlement, your legal rights, what benefits are available, who is
eligible for them, and how to get them.

The Court in charge of the case is the United States District Court for the Northern District of
California, and the case is known as Hernandez et al. v. Wells Fargo Bank, Case No. 3:18-cv-07354-
WHA. The people who sued are called Plaintiffs, and the company they sued, Wells Fargo, is called
the Defendant.

  2. What is this lawsuit about?

The lawsuit alleges that between 2010 and 2018, Wells Fargo miscalculated attorneys’ fees that were
included for purposes of determining whether a borrower qualified for a mortgage loan modification
under the U.S. Department of Treasury’s Home Affordable Modification Program (HAMP).
Specifically, fees that should have been compared for purposes of the relevant calculation were instead
added – which resulted in the erroneous denial of trial loan modification and repayment plans. Over
500 borrowers impacted by this calculation error later lost their homes to foreclosure.

Wells Fargo publicly acknowledged the calculation error and sent letters and checks to affected
borrowers. Plaintiffs filed this lawsuit to seek what they claim is full compensation for themselves and
similarly situated borrowers.

Wells Fargo denies Plaintiffs’ allegations. Wells Fargo denies that it breached a contract or that the
erroneous calculations of trial payment plans caused foreclosures or any related damages.

  3. Why is this a class action?

In a class action, one or more people called Class Representatives (in this case, Debora Granja and
Sandra Campos) sue on behalf of people who have similar claims. All these people are a Class or Class
Members. One court resolves the issues for all Class Members, except for those who exclude
themselves from the Class. U.S. District Judge William Alsup is in charge of this class action.




               QUESTIONS? CALL 1-877-545-0236 TOLL FREE, OR VISIT www._______.COM
                                                        3
  4. Why is there a settlement?

The Court did not decide in favor of Plaintiffs or Wells Fargo. Instead, both sides have agreed to the
Settlement. That way, people who lost their homes can receive certain and substantial payments and
both sides avoid the multi-year delay, risk, and cost of a trial and appeal. The Class Representatives
and the attorneys strongly believe the settlement is best for all Class Members given the risks of the case.

                                   WHO IS IN THE SETTLEMENT

To see if you will get money from this settlement, you first have to determine whether you are a Class Member.

  5. How do I know if I am part of the settlement?

You are a member of the Class if the calculation error caused you to be denied a trial loan modification
(even though you qualified for one) and you later lost your home in a foreclosure sale. You likely
received a letter from Wells Fargo in 2018 or 2019 regarding the error.

The Court’s description of the Class is as follows:

        All persons in the United States who between 2010 and 2018 (i) qualified for a home loan
        modification or repayment plan pursuant to the requirements of government-sponsored
        enterprises (such as Fannie Mae and Freddie Mac), the Federal Housing Administration (FHA),
        the U.S. Department of Treasury’s Home Affordable Modification Program (HAMP); (ii) were
        not offered a home loan modification or repayment plan by Wells Fargo due to excessive
        attorney’s fees being included in the loan modification decisioning process; and (iii) whose
        home Wells Fargo sold in foreclosure.

  6. Are there exceptions to being included?

If you received a letter from Wells Fargo stating that you were erroneously denied a loan modification
because of the calculation error, that alone does not make you a Class Member. You are a Class
Member only if you received such a letter and also lost your home in a foreclosure sale. You are
also not a member of the class if (a) Wells Fargo sent you a letter but later determined that you in fact
did not qualify for a trial loan modification or (b) you signed a settlement with Wells Fargo releasing
the claims at issue in this case.


  7. I’m still not sure if I am included.

If you are still not sure whether you are included, you can ask for free help. You can call 1-877-545-
0236 or visit www.__________.com for more information.




               QUESTIONS? CALL 1-877-545-0236 TOLL FREE, OR VISIT www._______.COM
                                                           4
                     THE SETTLEMENT BENEFITS—WHAT YOU GET

  8. What does the settlement provide?

Wells Fargo has agreed to pay $18.5 million. After attorney’s fees, costs, and settlement
administration expenses are deducted, an estimated $13,575,000 will be distributed to Class
Members. $1 million from this amount will be used to compensate Class Members who can show
that they suffered severe emotional distress as a result of the calculation error. The rest will be
distributed as described in Sections 9 and 10.

  9. How much will my payment be?

If you do nothing, you will receive a check for at least $______. This is in addition to the $____ Wells
Fargo has previously sent you. Your share of the settlement fund is based on the following factors: (1)
the amount of your unpaid balance at the time of the error; (2) whether you were delinquent on your
loan for six months or more at the time of the error; and (3) how much Wells Fargo previously sent
you. For a detailed explanation of all the steps taken to calculate your settlement share, please go to
www.XXX.com and review the Allocation Plan document.

You can also apply for additional payments if you suffered severe emotional distress. See Section 10.

                                HOW YOU GET A PAYMENT

  10. How can I get a payment?

You do not need to do anything to receive your share of the settlement. Your money will be mailed to
you automatically if the Court approves the settlement, unless you exclude yourself from the
settlement. If your address changes, please let the Settlement Administrator know your new address.

If you believe you suffered severe emotional distress, you can apply for an additional payment from
the $1 million fund set aside for this purpose. You can use the claim form enclosed with this notice or
go to www. XXX.com and either fill out the form online or download the form and mail it to:
Hernandez v. Wells Fargo Bank, N.A. c/o JND Legal Administration, P.O. Box 91350, Seattle, WA
98111

You must submit this claim by [July 2, 2020]. An attorney experienced in handling emotional distress
claims has been appointed by the court as a special master to process these claims and determine which
Class Members will get additional settlement payments and the amount of those payments.

  11. When would I get my payment?

The Court will hold a hearing on [August 20, 2020], to decide whether to approve the settlement. If
the Court approves the settlement, there may still be appeals. It’s always uncertain whether these
appeals can be resolved, and resolving them can take time, perhaps more than a year. You can check
on the progress of the settlement at www._______.com. Please be patient.


               QUESTIONS? CALL 1-877-545-0236 TOLL FREE, OR VISIT www._______.COM
                                                       5
  12. What am I giving up to get a payment or stay in the Class?

Unless you exclude yourself, you are staying in the Class, and that means that you can’t sue, continue
to sue, or be part of any other lawsuit against Wells Fargo about the legal issues in this case. It also
means that all of the Court’s orders will apply to you and legally bind you. If you do not exclude
yourself, you will agree to the “Release” in Section IX of the Settlement Agreement, available at
www.__________.com, which describes exactly the legal claims that you give up if you get settlement
benefits.

                 EXCLUDING YOURSELF FROM THE SETTLEMENT

If you don’t want a payment from this settlement, but you want to keep the right to sue or continue to
sue Wells Fargo on your own about the legal issues in this case, you must take steps to get out. This is
called excluding yourself—sometimes referred to as “opting out” of the settlement Class.

  13. How do I opt out of the settlement?

To exclude yourself from the settlement, you must send a letter by mail entitled “Request for
Exclusion.” You must clearly say: “I want to be excluded from the settlement in Hernandez et al.
v. Wells Fargo Bank (Case No. 3:18-cv-07354-WHA) (N.D. Cal.).” Be sure to include your name,
mailing address, telephone number, and your signature. If known, please also include the address of
the property that was affected by Wells Fargo’s failure to offer a loan modification. If there was more
than one borrower on the applicable loan (for example two spouses), both borrowers must personally
sign the Request for Exclusion. Your exclusion request must be postmarked no later than [July 2,
2020] to:
                                Hernandez v. Wells Fargo Bank, N.A.
                                   c/o JND Legal Administration
                                          P.O. Box 91350
                                         Seattle, WA 98111

If you ask to be excluded, you will not get any settlement payment, and you cannot object to the
settlement. You will not be legally bound by anything that happens in this lawsuit. You may be able to
sue (or continue to sue) Wells Fargo in the future.

  14. If I don’t exclude myself, can I sue Wells Fargo for the same thing later?

No. Unless you exclude yourself, you give up any right to sue Wells Fargo for the claims that this
settlement resolves. If you have a pending lawsuit, speak to your lawyer in that case immediately. You
must exclude yourself from this Class to continue your own lawsuit. Remember, the exclusion deadline
is [July 2, 2020].

  15. If I exclude myself, can I get money from this settlement?

No. If you exclude yourself, you will not receive any money from this settlement. But, you may sue,



               QUESTIONS? CALL 1-877-545-0236 TOLL FREE, OR VISIT www._______.COM
                                                       6
continue to sue, or be part of a different lawsuit against Wells Fargo.

                            THE LAWYERS REPRESENTINGYOU

  16. Do I have a lawyer in this case?

Class Counsel in this case are Gibbs Law Group LLP (www.classlawgroup.com), in Oakland, CA, and
Paul LLP (www.paulllp.com), in Kansas City, MO. You will not be charged for these lawyers. If you
want to be represented by your own lawyer, you may hire one at your own expense.

  17. How will the lawyers be paid?

Class Counsel will ask the Court to approve payment of up to 25% of the net settlement, or roughly
$4,525,000 for attorney’s fees and reimbursement of up to $335,000 in litigation expenses they
incurred throughout this case. The attorney’s fees would pay Class Counsel for investigating the facts,
litigating the case, and negotiating the settlement. The Court may award less than these amounts. There
will also be costs of $65,000 to administer the settlement. These amounts have already been accounted
for in projecting the approximately $13,575,000 million available for Class Members and in providing
the approximate amount of your settlement check.

                              OBJECTING TO THE SETTLEMENT

You can tell the Court that you don’t agree with the settlement or some part of it.

  18. How do I tell the Court that I don’t like the settlement?

If you’re a Class Member, you can ask the Court to deny approval by filing an objection. You can’t
ask the Court to order a different settlement; the Court can only approve or reject the settlement. If the
Court denies approval, no settlement payments will be sent out and the lawsuit will continue. If that is
what you want to happen, you must object.

Any objection to the proposed settlement must be in writing. If you file a timely written objection,
you may, but are not required to, appear at the Final Fairness Hearing, either in person or through
your own attorney. If you appear through your own attorney, you are responsible for hiring and
paying that attorney. All written objections and supporting papers must (a) clearly identify the case
name and number (Hernandez et al. v. Wells Fargo Bank, Case No. 3:18-cv-07354-WHA), (b) be
submitted to the Court either by mailing them to the Class Action Clerk, United States District Court
for the Northern District of California, 450 Golden Gate Avenue, Box 36060, San Francisco, CA
94102, or by filing them in person at any location of the United States District Court for the Northern
District of California, and (c) be filed or postmarked on or before [July 2, 2020].

Be sure to include: (1) your name, mailing address, email address, and telephone number; (2) state the
specific legal and factual bases for your objections; (3) whether you (or your attorney) intend to appear
at the Final Fairness Hearing; (4) a statement that you are a member of the Settlement Class; (5) a
detailed list of any other objections you (or your attorney) have submitted to any other class actions in
the last five years; and (6) your signature.


               QUESTIONS? CALL 1-877-545-0236 TOLL FREE, OR VISIT www._______.COM
                                                        7
  19. What’s the difference between objecting and excluding?

Objecting is simply telling the Court that you don’t like something about the settlement. You can object
only if you stay in the Class. Excluding yourself is telling the Court that you don’t want to be part of
the Class. If you exclude yourself, you have no basis to object because the case no longer affects you.

                            THE COURT'S FAIRNESS HEARING

The Court will hold a hearing to decide whether to approve the settlement. You may attend and you
may ask to speak, but you don’t have to.

  20. When and where will the Court decide whether to approve the settlement?

The Court will hold a Fairness Hearing at [8:00 a.m.] on [Thursday, August 20, 2020], at the Phillip
Burton Federal Building and U.S. Courthouse, 450 Golden Gate Avenue, San Francisco, CA 94102,
in Courtroom 12 on the 19th Floor. At this hearing, the Court will consider whether the settlement is
fair, reasonable, and adequate. If there are objections, the Court will consider them. The Court will
listen to people who have asked to speak at the hearing. The Court may also decide how much to pay
to Class Counsel. After the hearing, the Court will decide whether to approve the settlement. We do
not know how long these decisions will take.

The Court may reschedule the Fairness Hearing or change any of the deadlines described in this notice.
The date of the Fairness Hearing may change without further notice to Class Members. Be sure to
check the settlement website, www.__________.com, for news of any such changes. You can also
check whether the hearing date or any deadlines have changed by accessing the case docket via the
Court’s Public Access to Court Electronic Records (PACER) system at https://ecf.cand.uscourts.gov.

 21. Do I have to come to the hearing?

No. Class Counsel will answer questions the Court may have. But, you are welcome to come at your
own expense. If you send an objection, you don’t have to come to Court to talk about it. As long as
you mailed your written objection on time, the Court will consider it. You may also pay your own
lawyer to attend, but it’s not necessary.

  22. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must indicate
your desire to speak at the hearing in your objection letter (see section 18 above). You cannot speak at
the hearing if you excluded yourself.

                                      IF YOU DO NOTHING

  23. What happens if I do nothing at all?



               QUESTIONS? CALL 1-877-545-0236 TOLL FREE, OR VISIT www._______.COM
                                                       8
If you do nothing, you’ll receive a settlement payment as described above, as long as the Court
approves the settlement. But, unless you exclude yourself, you won’t be able to start a lawsuit, continue
with a lawsuit, or be part of any other lawsuit against Wells Fargo about the legal issues in this case,
ever again.

                               GETTING MORE INFORMATION

  24. Are there more details about the settlement?

This notice summarizes the proposed settlement. More details are in the Settlement Agreement
available at www._______.com.

You can email the settlement administrator at email@email.com or call 1-877-545-0236 toll free; or
visit the website at www._______.com, where you will find answers to common questions about the
settlement, plus other information to help you determine whether you are a Class Member and whether
you are eligible for a payment.

All the case documents that have been filed publicly in this case are also available online through the
Court’s Public Access to Court Electronic Records (PACER) system at https://ecf.cand.uscourts.gov.
This case is called Hernandez et al. v. Wells Fargo Bank, and the case number is 3:18-cv-07354-WHA
(N.D. Cal.).

You may also obtain case documents by visiting the office of the Clerk of Court for the United States
District Court for the Northern District of California, San Francisco Division, 450 Golden Gate
Avenue, 16th Floor, San Francisco, California 94102, between 9:00 a.m. and 4:00 p.m., Monday
through Friday, except court-observed holidays. More information about the clerk’s office hours and
other locations can be found at https://www.cand.uscourts.gov/locations.

You can also contact Class Counsel for them to answer questions:


                                            CLASS COUNSEL

            Richard Paul                        Michael Schrag
            PAUL LLP                       GIBBS LAW GROUP LLP
    601 Walnut Street, Suite 300           505 14th Street, Suite 1110
         Kansas City, MO                      Oakland, CA 94612
     Telephone: (816) 984-8100             Telephone: (510) 350-9718
     Facsimile: (816) 984-8101             Facsimile: (510) 350-9701
         rick@paulllp.com                   mls@classlawgroup.com




       PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE
                   TO INQUIRE ABOUT THIS SETTLEMENT.



               QUESTIONS? CALL 1-877-545-0236 TOLL FREE, OR VISIT www._______.COM
                                                        9
